Exhibit 10.3

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of this 10th day
of September, 2012 (the “Effective Date”) by and between Raptor Pharmaceutical
Corp., a Delaware corporation with its principal offices located at 9 Commercial
Blvd., Suite 200, Novato, California 94949 (the “Company”), Kim R. Tsuchimoto, a
resident of Marin County, California (“Employee”), and for the limited purposes
of Section 9 only, Raptor Discoveries Inc. (formerly known as Raptor
Pharmaceutical Inc.), a Delaware corporation (“Raptor Discoveries”).

WHEREAS, the Company and Employee desire and agree to continue their
employer/employee relationship, subject to the terms and conditions as provided
below.

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby enter into this Agreement as follows:

1. Position. During the term of this Agreement, the Company will employ
Employee, and Employee will serve the Company in the capacity of Vice President,
Finance. Employee will report directly to the Chief Financial Officer (the
“CFO”) of the Company.

2. Duties. Employee will perform duties that are executive in nature, consistent
with her title and initially shall be responsible for providing leadership and
coordination of the Company’s Global accounting operations and ensuring
accounting procedures and reporting conform to generally accepted accounting
principles and standards of internal financial controls. Employee will be
responsible for external financial reporting in compliance with Securities and
Exchange Commission requirements and other requirements including internal
disclosure control procedures. Employee will also be responsible for the
management of the annual audit and quarterly review and related activities with
the external auditors and the oversight of the tax, treasury, corporate
compliance, human resources, risk management, and corporate administrative
functions. Employee will also act as the liaison to external legal counsel for
business legal requirements. Employee shall have such other duties as may be
assigned to her by the CFO from time to time as are consistent with Employee’s
position, and at the CFO’s request, shall perform services for the Company’s
affiliates.



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

3. Exclusive Service. Employee will devote substantially all her working time
and efforts to the business and affairs of the Company. The foregoing shall not,
however, preclude Employee from (a) engaging in appropriate civic, charitable or
religious activities, (b) devoting a reasonable amount of time to private
investments and business interests, or (c) providing incidental assistance to
family members on matters of family business, so long as the foregoing
activities and service do not conflict with Employee’s responsibilities to the
Company. Employee shall only serve on the boards of directors or advisors of, or
as a consultant to, other entities if (i) the Board of Directors of the Company
(the “Board of Directors”) has approved such service in advance in writing and
(ii) such service does not conflict with Employee’s responsibilities.

4. Term of Employment.

4.1 Initial Term. The Company agrees to continue Employee’s employment, and
Employee agrees to remain in the employ of the Company, for a period of three
(3) years after the Effective Date unless Employee’s employment is earlier
terminated pursuant to the provisions of this Agreement.

4.2 Renewal. The term of Employee’s employment shall be extended automatically,
without further action of either party, as of ninety (90) days prior to the
third anniversary of the Effective Date and on each succeeding anniversary of
that date, for terms of one (1) year, unless on or before ninety (90) days prior
to the last day of the term of Employee’s employment or any extension thereof,
the Company or Employee shall notify the other in writing of its intention not
to renew Employee’s employment. Any such renewal shall be upon such terms and
conditions set forth herein, unless otherwise agreed in writing between the
Company and Employee. The notice of non-renewal by either party shall in no way
constitute a breach of this Agreement.

4.3 Termination of Agreement. This Agreement shall terminate on the date on
which all obligations of the parties hereto have been satisfied.

5. Compensation and Benefits.

5.1 Base Salary. For each full year during the term of Employee’s employment
with the Company, the Company agrees to pay Employee a minimum annual salary of
two hundred fifty-five thousand four hundred sixty-five dollars ($255,465) (the
“Base Salary”). In the event of any portion of a year, the Company shall pay
Employee a pro rata amount of such Base Salary. Employee’s Base Salary shall be
reviewed by the Board of Directors including for possible increases in
accordance with the Company’s compensation review practices. Increases, if any,
shall be effective at the beginning of the fiscal year in which the Board of
Directors conducts such review. Employee’s Base Salary will be payable as earned
in accordance with the Company’s customary payroll practice.



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

5.2 Annual Bonus; One-Time Bonus.

(a) Annual Bonus. Employee will be eligible to receive annual and discretionary
cash bonuses as determined by the Board of Directors; provided, however, that
with respect to any such bonus, Employee must be employed on the date any such
bonus actually is paid in order to be eligible to receive such bonus. The annual
discretionary bonus (“Annual Bonus”) shall have a target payment of 27.5% of
Employee’s Base Salary for the year in question. The Board of Directors shall
decide whether to award an Annual Bonus and, if so, the amount thereof, after
consideration of the extent to which Employee achieved her annual objectives for
the year in question (“Annual Objectives”). Employee’s Annual Objectives shall
be jointly agreed upon between Employee, the CFO and the Chief Executive Officer
of the Company as shall any modifications thereto, but such Annual Objectives
and any modifications thereto shall be subject to approval by the Compensation
Committee of the Board of Directors and the Board of Directors.

(b) One-Time Bonus. The Company agrees to pay Employee a one-time bonus of
twenty thousand dollars ($20,000) (the “One-Time Bonus”). The One-Time Bonus
shall be paid by the Company to Employee on the next payroll date after the
Effective Date.

5.3 Additional Benefits. Employee will be eligible to participate in the
employee benefit plans of the Company and its affiliates of general application
in accordance with the rules established for individual participation in any
such plan. Employee shall be entitled each year to four (4) weeks leave for
vacation at full pay, provided, that the maximum amount Employee may have
accrued at any point in time is four (4) weeks (meaning that once Employee has
accrued four (4) weeks, Employee will not accrue any additional vacation time
until she takes vacation and falls below the four (4) weeks accrual cap).
Employee shall also be entitled to reasonable holidays and illness days with
full pay in accordance with the policies applicable to the Company and its
affiliates (the “Policies”) from time to time in effect. Employee acknowledges
and agrees that in order to maintain flexibility, the Company and its affiliates
have the right to amend or terminate any employee benefit plan at any time.

5.4 Stock Option Exercise. So long as Employee remains employed with the Company
through the six month anniversary of the Effective Date, the remaining
unexercised options of Employee’s stock option grant made by the board of
directors of the Company’s predecessor on May 26, 2006 to purchase 47,021 shares
of the Company’s common stock shall remain exercisable in accordance with the
Company’s 2010 Stock Incentive Plan, as amended from time to time, and the
applicable Notice of Grant and Stock Option Agreement until expiration of the
option on May 26, 2016. Nothing in the Notice of Grant and Stock Option
Agreement to the contrary shall diminish Employee’s right under this
Section 5.4.



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

5.5 Expenses. The Company will reimburse Employee for all reasonable and
necessary expenses incurred by Employee in connection with the Company’s
business, provided that such expenses are in accordance with applicable Policies
set by the Board of Directors from time to time and are properly documented and
accounted for in accordance with such Policies and with the requirements of the
Internal Revenue Service.

6. Proprietary Rights. Employee hereby agrees to execute an Employee Invention
Assignment and Confidentiality Agreement with the Company in substantially the
form attached hereto as Exhibit A and understands and agrees that her employment
is contingent on her doing so.

7. Termination.

7.1 Events of Termination. Employee’s employment with the Company shall
terminate upon any one of the following:

(a) Ninety (90) days after the effective date of a written notice sent to
Employee stating the Company’s determination made in good faith that it is
terminating Employee for “Cause” as defined under Section 7.2 below
(“Termination for Cause”), provided, that if the “Cause” for termination is a
curable failure by Employee to properly perform her assigned duties, then the
Company will give Employee written notice of such failure (a “Cause Notice”),
and if Employee fails to cure such failure to the reasonable satisfaction of the
Board of Directors within sixty (60) days after the Company gives the Cause
Notice, then the Company may immediately terminate Employee’s employment, and
such termination will be conclusively deemed to be for “Cause” hereunder; or

(b) Fourteen (14) days after the effective date of a written notice sent to
Employee stating the Company’s determination made in good faith that, due to a
mental or physical incapacity, Employee has been unable to perform her duties
under this Agreement for a period of not less than six (6) consecutive months or
180 days in the aggregate in any 12-month period (“Termination for Disability”);
or

(c) Employee’s death (“Termination Upon Death”); or

(d) The effective date of a written notice sent to the Company stating
Employee’s determination made in good faith of “Constructive Termination” by the
Company, as defined under Section 7.3 below (“Constructive Termination”); or

(e) Fourteen (14) days after the effective date of a notice sent to Employee
stating that the Company is terminating her employment, without Cause, which
notice can be given by the Company at any time after the Effective Date at the
Company’s sole discretion, for any reason or for no reason (“Termination Without
Cause”); or



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

(f) The effective date of a notice sent to the Company from Employee stating
that Employee is electing to terminate her employment with the Company
(“Voluntary Termination”).

7.2 “Cause” Defined. For purposes of this Agreement, “Cause” for Employee’s
termination means:

(a) Employee’s commission of a felony or other crime involving moral turpitude;
or

(b) any willful act or acts of dishonesty undertaken by Employee and intended to
result in substantial gain or personal enrichment of Employee, Employee’s family
or any third party at the expense of the Company; or

(c) any willful act of gross misconduct which is materially and demonstrably
injurious to the Company; or

(d) Employee’s inability to lawfully work in the United States.

No act, or failure to act, by Employee shall be considered “willful” if done, or
omitted to be done, by her in good faith and in the reasonable belief that her
act or omission was in the best interest of the Company and/or required by
applicable law.

7.3 “Constructive Termination” Defined. “Constructive Termination” shall mean,
the occurrence of one or more of the following events without Employee’s
consent, provided that Employee first gives the Company written notice of her
intention to terminate and of the grounds for such termination within ninety
(90) days of the initial occurrence of such event, the Company has not cured
such event within thirty (30) days of its receipt of such notice, and Employee
actually terminates her employment for such reason within thirty (30) days of
the Company’s failure to cure:

(a) a material reduction in Employee’s Base Salary (other than as part of a
reduction in the base salary of at least a majority of the Company’s executives
of the same or greater percentage); or

(b) a material diminution in Employee’s responsibilities; or

(c) the Company’s material breach of any material term of this Agreement; or

(d) a requirement that Employee relocate to an office that would increase
Employee’s one-way commute distance by more than fifty (50) miles based on
Employee’s primary residence at the time such relocation is announced.



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

8. Effect of Termination. In the event of any termination of Employee’s
employment, the Company shall immediately pay to Employee or Employee’s estate,
as applicable, the compensation and benefits otherwise payable to Employee under
Section 5 through the date of termination and shall have no further obligation
to Employee under this Agreement, except as otherwise provided in this Section
8.

8.1 Termination for Cause or Voluntary Termination Or Any Termination on or
After the Last Day of the Term of This Agreement. In the event of any
termination of Employee’s employment pursuant to Section 7.1(a) or
Section 7.1(f), or any termination concurrent with or after the anniversary date
of this agreement on which a notice of non-renewal is effective under
Section 4.2, the Company shall immediately pay to Employee the compensation and
benefits otherwise payable to Employee under Section 5 through the date of
termination. Employee’s rights under the Company’s benefit plans of general
application shall be determined under the provisions of those plans. The Company
shall have no other obligation to Employee under this Agreement.

8.2 Termination for Disability. In the event of termination of employment
pursuant to Section 7.1(b), for three (3) months after the termination of
Employee’s employment, (A) the Company shall continue to pay Employee her Base
Salary under Section 5.1 above at Employee’s then-current Base Salary, payable
on the Company’s normal payroll dates during that period and (B) the Company
shall reimburse or pay the cost of continuing the Company-sponsored (non-FSA)
group health plan coverage under COBRA, provided that Employee timely elects
COBRA continuation coverage, but only to the extent that doing so will not
result in unintended adverse tax consequences under Section 105(h) of the
Internal Revenue Code, the Patient Protection and Affordable Care Act or other
similar applicable law. Notwithstanding the foregoing, Employee shall not
receive any amounts or benefits described in this Section 8.2 unless Employee
executes a general release in the form prescribed by the Company (which release
may contain such non-release terms and conditions as the Company deems
appropriate) and such general release becomes effective and irrevocable by the
60th day following Employee’s termination of employment (the “General Release
Requirements”). In addition, no amount described in this Section 8.2 shall be
payable prior to the 61st day following Employee’s termination of employment,
but if Employee satisfies the General Release Requirements, Company shall pay
Employee any cash amounts that otherwise would have been paid under this
Section 8.2 during such 60 day period in a lump sum on the 61st day following
Employee’s termination of employment.

8.3 Termination Upon Death. In the event of termination of employment pursuant
to Section 7.1(c), the Company shall immediately pay to Employee’s estate or
family (at the Company’s election) an amount equal to three months of Employee’s
Base Salary.



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

8.4 Constructive Termination or Termination without Cause other than in the 12
Months Following a Change in Control. In the event of any termination of this
Agreement pursuant to Section 7.1(d) or Section 7.1(e) that does not occur
within the 12 months following a Change in Control and subject to Section 8.6:

(a) beginning on the next payroll date immediately following the termination of
Employee’s employment, (A) the Company shall continue to pay Employee for twelve
(12) months after such termination, her salary under Section 5.1 above at
Employee’s then-current Base Salary, payable on the Company’s normal payroll
dates during that period and (B) the Company shall reimburse or pay the cost of
continuing any the Company-sponsored (non-FSA) group health plan coverage under
COBRA for twelve (12) months or, if earlier, until the date on which Employee
first is or becomes eligible to enroll in another group health plan providing
for reasonably comparable coverage the monthly cost of which is subsidized by at
least 50%, provided that Employee timely elects and remains eligible for COBRA
continuation coverage, but only to the extent that doing so will not result in
unintended adverse tax consequences under Section 105(h) of the Internal Revenue
Code, the Patient Protection and Affordable Care Act or other similar applicable
law, and

(b) all of Employee’s vested options or stock appreciation rights with respect
to the Company’s common stock shall remain exercisable until the first
anniversary of Employee’s termination of employment (or, if earlier, the maximum
period specified in the award documents and plans governing such options or
stock appreciation rights, as applicable, assuming Employee’s employment had not
terminated), and all shares of the Company’s common stock owned by Employee
shall immediately be released from any and all resale or repurchase rights
restrictions (other than those imposed under applicable law). Notwithstanding
the foregoing, Employee shall not receive any amounts or benefits described in
this Section 8.4 unless Employee timely satisfies the General Release
Requirements. In addition, no amount described in subsection (a) above shall be
payable prior to the 61st day following Employee’s termination of employment,
but if Employee timely satisfies the General Release Requirements, the Company
shall pay Employee any cash amounts that otherwise would have been paid under
subsection (a) above during such 60 day period in a lump sum on the 61st day
following Employee’s termination of employment.



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

8.5 Constructive Termination or Termination Without Cause In The 12 Months
Following A Change In Control. In the event of any termination of this Agreement
pursuant to Section 7.1(d) or Section 7.1(e) that occurs within the 12 months
following a Change in Control, in lieu of the benefits provided under
Section 8.4 and subject to Section 8.6:

(a) beginning on the next payroll date immediately following the termination of
Employee’s employment, (i) the Company shall continue to pay Employee for twelve
(12) months after such termination, her salary under Section 5.1 above at
Employee’s then-current Base Salary, payable on the Company’s normal payroll
dates during that period and (ii) the Company shall reimburse or pay the cost of
continuing any the Company-sponsored (non-FSA) group health plan coverage under
COBRA for twelve (12) months, or if earlier, until the date on which Employee
first is or becomes eligible to enroll in another group health plan providing
for reasonably comparable coverage the monthly cost of which is subsidized by at
least 50%, provided that Employee timely elects and remains eligible for COBRA
continuation coverage, but only to the extent that doing so will not result in
unintended adverse tax consequences under Section 105(h) of the Internal Revenue
Code, the Patient Protection and Affordable Care Act or other similar applicable
law, and

(b) all of Employee’s unvested options, restricted stock units, stock awards,
stock appreciation rights, restricted stock and similar equity awards
(collectively, “Equity Compensation”), if any, which have been issued (i) by the
Company to Employee that are unvested as of the date of the Change in Control or
(ii) by the acquiring company to replace any Equity Compensation granted by the
Company to Employee will become immediately vested. Any Equity Compensation
which become vested pursuant to the foregoing sentence shall (1) only be
exercisable or delivered to Employee to the extent that Employee timely
satisfies the General Release Requirements and (2) once exercisable, shall
remain exercisable until the second anniversary of Employee’s termination of
employment (or, if earlier, the maximum period specified in the award or the
plans governing such Equity Compensations if Employee’s employment had not
terminated), and all shares of the Company’s common stock owned by Employee
shall immediately be released from any and all resale or repurchase restrictions
(other than those imposed under applicable law).



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

(c) the Company shall pay Employee a lump sum equal to the Adjusted Annual Cash
Bonus (for purposes of this Section 8.5(c), the term “Adjusted Annual Cash
Bonus” means the average Annual Bonus Employee received with respect to the two
years preceding the year of termination or, if two Annual Bonus payment dates
have not occurred (regardless of whether Employee received an Annual Bonus on
such dates) prior to Employee’s termination of employment, the Annual Bonus
Employee received with respect to the year preceding the year of termination or,
if an Annual Bonus payment date has not occurred prior to Employee’s termination
of employment, 27.5% of Employee’s Base Salary, which amount shall be paid on
the 61st day following Employee’s termination of employment, and in no event
later than the end of the taxable year that includes such anniversary.

(d) For the purposes of this Agreement, the term “Change in Control” means the
occurrence of any of the following events: (i) any sale or exchange of the
capital stock by the stockholders of the Company in one transaction or series of
related transactions where more than fifty percent (50%) of the outstanding
voting power of the Company is acquired by a person or entity or group of
related persons or entities; or (ii) any reorganization, consolidation or merger
of the Company where the outstanding voting securities of the Company
immediately before the transaction represent or are converted into less than
fifty percent (50%) of the outstanding voting power of the surviving entity (or
its parent corporation) immediately after the transaction; or (iii) the
consummation of any transaction or series of related transactions that results
in the sale of all or substantially all of the assets of the Company; or
(iv) any “person” or “group” (as defined in the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) becoming the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) directly or indirectly of securities
representing more than fifty percent (50%) of the voting power of the Company
then outstanding.

(e) Notwithstanding the foregoing, Employee shall not receive any amounts or
benefits described in subsection (a) or (c) above unless Employee timely
satisfies the General Release Requirements. In addition, no amount described in
subsection (a) or (c) above shall be payable prior to the 61st day following
Employee’s termination of employment, but if Employee timely satisfies the
General Release Requirements, the Company shall pay Employee any cash amounts
that otherwise would have been paid under subsection (a) or (c) above during
such 60 day period in a lump sum on the 61st day following Employee’s
termination of employment.



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

8.6 Severance Exclusion in Connection with certain Employment and Employment
Offers in Connection with a Change In Control.

(a) Notwithstanding anything to the contrary contained in this Agreement,
Employee will not be eligible for severance benefits under Sections 8.5 if, no
later than the date of a Change in Control, (i) Employee is offered and accepts
another position with the Company, the surviving entity in a Change in Control,
an entity that purchases all or substantially all of the Company’s assets in a
Change in Control, any of the affiliates of the foregoing entities, or a
Successor Employer (as defined below) (collectively, the “Change in Control
Entity”), or (ii) Employee is offered a Comparable Position with a Change in
Control Entity, whether or not Employee accepts such Comparable Position (as
defined below). For the purposes of this Agreement, the term “Comparable
Position” means (a) the job is at a location that does not increase by more than
50 miles Employee’s one-way commute distance based on Employee’s primary
residence at the time of the Change in Control, and (b) Employee is guaranteed
at least as high a base salary as Employee’s then-current Base Salary and an
Annual Bonus with at least as high a target opportunity as Employee then has
with the Company, severance protection at least as generous as that set forth in
this Agreement for a period of at least 12 months following the Change in
Control, and Employee’s job duties are initially generally consistent with the
job duties Employee had immediately prior to the Change in Control (excluding
any job duties associated with the Change in Control transaction and job duties
that relate to the fact that the Company’s parent is publicly-traded).

9. Termination of Previous Agreement. Raptor Discoveries and Employee hereby
agree that certain Employment Agreement by and between Employee and Raptor
Discoveries dated May 1, 2006, as amended by that certain First Amendment to
Employment Agreement dated December 31, 2008 (collectively, the “Original
Employment Agreement”), shall be terminated and shall have no force or effect
immediately upon the execution of this Agreement. Employee hereby acknowledges
full and complete satisfaction of and releases and discharges and covenants not
to sue the Company, each of its affiliated entities, and each of their
respective directors, managers, officers, members, shareholders,
representatives, assignees, and successors, past and present, from and with
respect to any and all claims, wages, agreements, obligations, demands and
causes of action, known or unknown, suspected or unsuspected, by Employee
arising out of or in any way connected with the Original Employment Agreement.



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

10. Miscellaneous.

10.1 Dispute Resolution.

(a) Arbitration of Disputes. Any dispute under this Agreement shall be resolved
by arbitration in the State of California, Marin County, and, except as herein
specifically stated, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA Rules”) then
in effect. However, in all events, these arbitration provisions shall govern
over any conflicting rules which may now or hereafter be contained in the AAA
Rules. Any judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction over the subject matter thereof. The arbitrator
shall have the authority to grant any equitable and legal remedies that would be
available in any judicial proceeding instituted to resolve such dispute;
provided, however, that the parties retain their right to, and shall not be
prohibited, limited or in any other way restricted from, seeking or obtaining
equitable relief from a court having jurisdiction over the parties.

(b) Selection of Arbitrator. The American Arbitration Association will have the
authority to select an arbitrator from a list of arbitrators who are partners in
a nationally recognized firm of independent certified public accountants from
the management advisory services department (or comparable department or group)
of such firm; provided, however, that such firm cannot be the firm of certified
public accountants then auditing the books and records of either party or
providing management or advisory services for either party.

(c) Payment of Costs. Employee shall bear only those costs of arbitration she
would otherwise bear had she brought a claim covered by this Agreement in court.

(d) Burden of Proof. For any dispute submitted to arbitration, the burden of
proof will be as it would be if the claim were litigated in a judicial
proceeding.

(e) Award. Upon the conclusion of any arbitration proceedings hereunder, the
arbitrator will render findings of fact and conclusions of law and a written
opinion setting forth the basis and reasons for any decision reached and will
deliver such documents to each party to this Agreement along with a signed copy
of the award.

(f) Terms of Arbitration. The arbitrator chosen in accordance with these
provisions will not have the power to alter, amend or otherwise affect the terms
of these arbitration provisions or the provisions of this Agreement.

(g) Exclusive Remedy. Except as specifically otherwise provided in this
Agreement, arbitration will be the sole and exclusive remedy of the parties for
any dispute arising out of this Agreement.



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

10.2 Severability. If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent that it is found to
be invalid or unenforceable and to the extent that to do so would not deprive
one of the parties of the substantial benefit of its bargain. Such provision
shall, to the extent allowable by law and the preceding sentence, be modified by
such arbitrator or court so that it becomes enforceable and, as modified, shall
be enforced as any other provision hereof, all the other provisions continuing
in full force and effect.

10.3 No Waiver. The failure by either party at any time to require performance
or compliance by the other of any of its obligations or agreements shall in no
way affect the right to require such performance or compliance at any time
thereafter. The waiver by either party of a breach of any provision hereof shall
not be taken or held to be a waiver of any preceding or succeeding breach of
such provision or as a waiver of the provision itself. No waiver of any kind
shall be effective or binding, unless it is in writing and is signed by the
party against whom such waiver is sought to be enforced.

10.4 Assignment. This Agreement and all rights hereunder are personal to
Employee and may not be transferred or assigned by Employee at any time. The
Company may assign its rights, together with its obligations hereunder, to any
parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of its business and
assets, provided, however, that any such assignee assumes the Company’s
obligations hereunder.

10.5 Withholding; Code Section 409A. All sums payable to Employee hereunder
shall be reduced by all federal, state, local and other withholding and similar
taxes and payments required by applicable law. Notwithstanding anything in this
Agreement to the contrary, if any amounts or benefits payable under this
Agreement in the event of Employee’s termination of employment constitute
“nonqualified deferred compensation” within the meaning of Code Section 409A,
payment of such amounts and benefits shall commence when Employee incurs a
“separation from service” within the meaning of Treasury Regulation 1.409A-1(h),
without regard to any of the optional provisions thereunder, from the Company
and any entity that would be considered a single employer with the Company under
Code Section 414(b) or 414(c) (“Separation from Service”). Such payments or
benefits shall be provided in accordance with the timing provisions of this
Agreement by substituting the Agreement’s references to “termination of
employment,” “termination” or similar concepts or phrases with Separation from
Service. Notwithstanding the foregoing, if at the time of Employee’s Separation
from Service Employee is a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), any amount or benefits that constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A that become
payable to Employee on account of Employee’s Separation from Service will not be
paid until after the earlier of (i) first business day of the seventh month
following Employee’s Separation from Service, or (ii) the date of Employee’s
death (the “409A Suspension Period”). Within 14 calendar days after the end of
the 409A Suspension Period,



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

Employee shall be paid a cash lump sum payment equal to any payments (without
interest) and benefits that the Company would otherwise have been required to
provide under this Agreement but for the imposition of the 409A Suspension
Period. Thereafter, Employee shall receive any remaining payments and benefits
due under this Agreement in accordance with the terms of this Section (as if
there had not been any Suspension Period beforehand). For the purposes of this
Agreement, each payment that is part of a series of installment payments shall
be treated as a separate payment for purposes of Code Section 409A. Any
reimbursement to Employee for expenses under this Agreement shall in all events
be paid to her on or before the last day of Employee’s taxable year following
the taxable year in which the expense was incurred. The payment or reimbursement
of expenses pursuant to this Section in one taxable year of Employee shall not
affect the amount of the payment or reimbursement in any other taxable year. The
right to payment or reimbursement under any section of this Agreement providing
for reimbursement of expenses shall not be liquidated or exchanged for any other
benefit.

10.6 Entire Agreement. This Agreement constitutes the entire and only agreement
and understanding between the parties relating to employment of Employee with
the Company and this Agreement supersedes and cancels any and all previous
contracts, arrangements or understandings, including without limitation, any and
all oral contracts, arrangements or understandings, with respect to Employee’s
employment; except that Employee Invention Assignment and Confidentiality
Agreement shall remain as an independent contract and shall remain in full force
and effect according to its terms.

10.7 Amendment; Compliance with Section 409A.

(a) This Agreement may be amended, modified, superseded, cancelled, renewed or
extended only by an agreement in writing executed by both parties hereto.

(b) This Agreement is intended to comply with (or be exempt from) Code
Section 409(A), and the Company shall have complete discretion to interpret,
modify, amend or construe this Agreement and any associated documents in any
manner that establishes compliance with (or an exemption from) the requirements
of Section 409A of the Code. If, for any reason including imprecision in
drafting, the Agreement does not accurately reflect its intended establishment
of compliance with (or an exemption from) Code Section 409A, as demonstrated by
consistent interpretations or other evidence of intent, the provision shall be
considered ambiguous and shall be interpreted by the Company in a fashion
consistent herewith, as determined in the sole and absolute discretion of the
Company. Nevertheless, and notwithstanding any other provision of this
Agreement, neither the Company nor any of its employees, directors, or their
agents shall have any obligation to mitigate, nor to hold Employee harmless
from, any or all taxes (including any imposed under Code Section 409A) arising
under this Agreement.

10.8 At-will Employment. The employment relationship is “at-will,” meaning that
either party can terminate the relationship with or without cause with the
consequences described herein.



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

10.9 Notices. All notices and other communications required or permitted under
this Agreement shall be in writing and hand delivered, sent by telecopier, sent
by registered first class mail, postage pre-paid, or sent by nationally
recognized express courier service. Such notices and other communications shall
be effective upon receipt if hand delivered or sent by telecopier, five (5) days
after mailing if sent by mail, and one (1) day after dispatch if sent by express
courier, to the following addresses, or such other addresses as any party shall
notify the other parties:

 

If to the Company:

Raptor Pharmaceutical Corp.

  9 Commercial Blvd., Suite 200

  Novato, CA 94949

 

Telecopier:

415-382-1458

 

Attention:

Chief Executive Officer and Chief Financial Officer

 

If to Employee:

Kim R. Tsuchimoto

  [*****]

 

Telecopier:

[•]

10.10 Binding Nature. This Agreement shall be binding upon, and inure to the
benefit of, the successors and personal representatives of the respective
parties hereto.

10.11 Headings. The headings contained in this Agreement are for reference
purposes only and shall in no way affect the meaning or interpretation of this
Agreement. In this Agreement, the singular includes the plural, the plural
included the singular, the masculine gender includes both male and female
referents and the word “or” is used in the inclusive sense.

10.12 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which, taken
together, constitute one and the same agreement.

10.13 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be construed in accordance with the laws of the State of
California, without giving effect to the principles of conflict of laws.

10.14 Attorneys’ Fees. In the event of any litigation or arbitration arising out
of or with respect to this Agreement, the prevailing party shall be entitled to
reasonable costs and attorneys’ fees, including any such costs and fees upon
appeal.



--------------------------------------------------------------------------------

[*****] Raptor Pharmaceutical Corp. has requested confidential treatment of
certain portions of this agreement which have been omitted and filed separately
with the U.S. Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.

 

IN WITNESS WHEREOF, the Company, Raptor Discoveries, and Employee have executed
this Agreement as of the date first above written.

 

Raptor Pharmaceutical Corp.     Kim R. Tsuchimoto /s/    Christopher Starr    
/s/    Kim R. Tsuchimoto By:   Christopher Starr     Its:   Chief Executive
Officer    

For the limited purposes of Section 9 only:

 

Raptor Discoveries Inc.

    /s/    Christopher Starr     By:   Christopher Starr     Its:   Chief
Executive Officer    